Citation Nr: 1732927	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for degenerative arthritis of the cervical spine prior to February 26, 2010,.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1982, and from December 1984 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, granted service connection for degenerative arthritis of the cervical spine and assigned a noncompensable (zero percent) rating , effective  November 1, 2006.  In April 2007, the Veteran filed a notice of disagreement (NOD) wherein he disagreed with the initially assigned noncompensable rating.  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In April 2012, the RO increased the rating for degenerative arthritis of the cervical spine from 0 to 10 percent, effective February 26, 2010.  As the Veteran had not been granted the maximum rating for the disability (which he is presumed to seek), a claim for a higher rating at each stage remained viable on appeal.  dSee Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in April 2012, the RO issued supplemental SOC (SSOC) addressing  evaluation of the Veteran's  degenerative arthritis of the cervical spine.

In an April 2015 decision, the Board denied entitlement to an initial compensable disability rating for degenerative arthritis of the cervical spine, prior to February 26, 2010, as well as a rating in excess of 10 percent for the disability from that date.

The Veteran appealed the Board's decision to the United Stated Court of Appeals for Veterans Claims (Court).  In  December 2016, the Court issued a Memorandum Decision vacating  the Board's April 2015 decision, and remanding the matter to the Board for further proceedings consistent with the Court's decision.

Although the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, VA examination reports and treatment records, and various other documents, that are either duplicative of the evidence in the Veteran's VBMS file or are irrelevant to the issues on appeal.  All such records have been reviewed.

For reasons made clear below, the Board has now characterized the appeal as encompassing both matters set forth on the title page.  

The Board's decision addressing the matter of entitlement to an initial compensable disability rating for degenerative arthritis of the cervical spine, prior to February 26, 2010,  is set forth below.  The claim for an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the  claim herein decided have been accomplished.

2.  Although, prior to February 26, 2010, there was no objective evidence of limitation of motion to a compensable degree associated with the Veteran's degenerative arthritis of the cervical spine, the disability was manifested by subjective complaints of pain and functional limitations on standing, walking, and sleeping.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the  criteria for an initial 10 percent rating  for degenerative arthritis of the cervical spine, from November 1, 2006 to February 26, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45,, 4.59 4.71a,  General Rating Formula for Disease and Injuries of the Spine (for Diagnostic Codes 5237-5243) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Because the Board is granting a higher rating to fullest extent possible based pm the evidence currently of record, and remanding the question of entitlement to a rating in excess of that granted herein and already assigned, the Board finds that all necessary actions in connection with matter decided herein have been accomplished.

The current appeal stems from the RO's award of service connection for degenerative arthritis of the cervical spine and assignment of an initial noncompensable (zero percent) rating.  The Veteran's noncompensable rating is effective from November 1, 2006, to February 26, 2010, at which point it was increased to 10 percent.  The Veteran asserts entitlement to higher ratings for the  disability.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned"  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned following an award of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of staged rating are required.  See Fenderson, supra.  

As noted, because the RO has already assigned staged ratings for the disability, the Board must consider the propriety of the rating assigned as well as whether any, or any  further, staged rating is required.   However, in this decision, the Board is limiting its consideration to the period prior to February 26. 2010.

The ratings for the Veteran's service-connected degenerative arthritis of the cervical spine have been assigned under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5242(for degenerative arthritis).  However, the actual criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2016). 

Under the General Rating Formula, a 10 percent rating  is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical segment of the spine is from zero to 45 degrees, extension is from zero to 45 degrees, right and left lateral flexion are each from zero to 45 degrees, and right and left lateral rotation are each from zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Pertinent to his claim for service connection for lumbar spine disability, the Veteran was initially examined in August 2006.  Specific to the Veteran's arthritis of the cervical spine, the Veteran reported that he had been suffering constant neck pain.  The pain was noted to travel up the neck and it was described as burning, aching, and sharp pain.  The Veteran indicated the severity of the pain to be a four on a scale from one to ten.  He reported incapacitating episodes as often as three times a year, lasting for nine days.  From a functional standpoint, the Veteran indicated that his neck pain and cervical arthritis caused difficulty standing, walking, and sleeping. 

Based upon findings contained in the August 2006 VA examination report, the RO assigned a noncompensable rating, as the evidence failed to demonstrate the Veteran met the diagnostic criteria for a 10 percent rating.  Indeed, he was able to achieve forward flexion of the cervical spine to 45 degrees and his combined range cervical spine motion was 340 degrees.  There was also not evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  This evidence does not demonstrate entitlement to a compensable rating in accordance with the criteria set forth in the General Rating Formula for Disease and Injuries of the Spine.  Thereafter, the record is devoid of any cervical spine range-of-motion findings until the Veteran was examined in February 2010, the report of which provided the basis for the assignment of a 10 percent rating.  

Although, prior to February 26, 2010, the evidence did not shown that the Veteran met the criteria for a compensable rating under the General Rating Formula. , the Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In the instant case, the Veteran complained of constant neck pain at the time of the August 2006 examination.  At the time of the 2010 examination, the Veteran also reported neck pain, which had become progressively worse since service.  The Board finds no reason to discount the Veteran's assertions in this regard.  Further, although the 2006 examination report contains no conclusive findings regarding pain on motion, the report does not contradict the Veteran's assertions.  Rather, the examiner indicated no evidence of radiating pain or additional limitations of function due to pain on repetitive use.  Farther, the examiner indicated subjective evidence of pain in rendering a diagnosis of cervical arthritis.  

Accordingly, in consideration of the Veteran's competent and credible complaints of neck pain, the Board finds that he is entitled to at least a minimum compensable rat evaluation for his degenerative arthritis of the  in accordance with 38 C.F.R. § 4.59, which provides that "[i]t is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that a veteran is entitled to the minimum compensable rating pursuant to 38 C.F.R. § 4.59 when a service-connected joint is "actually painful").  Indeed, in vacating that portion of the Board's decision that denied a compensable rating for the period from November 1, 2006, to February 26, 2010, the Court pointed out that in Petitti v. McDonald, it was determined that satisfactory evidence of painful motion includes medical or lay descriptions of painful motion.  27 Vet. App. 415, 426-27 (2015).  

Overall, in light of evidence currently of record, to particularly include  the Veteran's competent, credible assertions of neck pain, the Board finds that 38 C.F.R. § 4.59 applies in this case and can serve as a basis for awarding a compensable rating for the Veteran's degenerative arthritis of the cervical spine prior to February 26, 2010.  The Board has resolved all reasonable doubt in the Veteran's favor in deciding this aspect of the appeal, at this juncture.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial disability rating of 10 percent for degenerative arthritis of the cervical spine, from November 1, 2006, to February 25, 2010, is granted.


REMAND

As regards to the issue of entitlement to an initial rating in excess of 10 percent for the Veteran's degenerative arthritis of the cervical spine, the Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.  Specifically, it appears that potentially relevant records must be obtained.

A review of the record shows that after the case was returned to the Board following remand from the Court, the Veteran submitted evidence, accompanied by a waiver of AOJ consideration.  The evidence submitted includes numerous leave requests, requesting to use accrued sick leave for time off from employment, as well as medical records from the Joint Base San Antonio military treatment facility in San Antonio, Texas.  The medical records indicate that they are an "encounters history."  Although the date range in noted to be from June 16, 1987 to June 16, 2017, the list was filtered to only include the last 45 visits.  Amongst the evidence included, it is shown that the Veteran is being treated for his cervicalgia.  

Notably, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2016).  Accordingly, because the  newly submitted evidence raises a question as to whether pertinent treatment records may be outstanding, a remand is required to ensure that all relevant treatment records are obtained.

On remand, the AOJ should also obtain all VA treatment records dated since June 2013, as any such records may contain information and evidence relevant to the Veteran's pending claims.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

Additionally, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA)  medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The Board further finds that, after associating with the claims file all outstanding, pertinent records, the Veteran should also be scheduled for a new VA examination to determine the severity of the cervical spine disability, to include an assessment, in possible, of the functional limitations experienced during flare-ups. 

In this regard, it is noted that, t in vacating the Board's previous denial of a rating in excess of 10 percent for the Veteran degenerative arthritis of the cervical spine, the Court found that the Board failed to explain adequately why the Veteran's functional loss on flare-ups does not warrant a higher disability rating.  The Board also notes that, although not addressed by the Court, the Veteran's representative before the Court argued that the examinations previously provided to the Veteran were inadequate to evaluate the severity of the Veteran's cervical spine disability because the examiners did not render an opinion as to the extent of functional loss during flare-ups.  The Board will not, at this point, make a determination as to the adequacy of the previous examinations of record.  Rather, the Board will simply afford the Veteran a new VA examination on remand in an attempt to ascertain the severity of his cervical spine condition, to include consideration of whether the disability has increased in severity at any point since the effective date of the award of service connection.,

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Joint Base San Antonio military treatment all outstanding, pertinent records of cervical spine evaluation and/or treatment of the Veteran since November 1, 2006.

Also, obtain from the Audie L. Murphy Memorial VA Medical Center (and any associated facility(ies)) all outstanding, pertinent records of cervical spine evaluation and/or treatment of the Veteran since June 2013.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his cervical spine by an appropriate medical professional

The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies (to include X-rays) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has neurological manifestations of the cervical spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability. 

The examiner should also conduct range of motion testing of the cervical spine (expressed in degrees) in active motion, passive motion, and on weight-bearing, and non-weight-bearing (as appropriate)..

The examiner should also render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain or other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Specific to flare-ups, the examiner is requested to elicit information from the Veteran regarding his assessment of functional losses during flare-ups, to include ascertaining the frequency and duration of flare-ups, as well as wether the Veteran's flare-ups have become more severe in any way during the pendency of the claim..  To the extent possible, the examiner should estimate the additional degree of disability suffered during a flare-up.

Additionally, the examiner should indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Finally, based on current examination/testing results and review of the record, the examiner should provide comment as to whether the evidence d reflects any change(s) in the severity of the Veteran's cervical spine disability at any point since November 1, 2006, and, if so, the approximate date(s) of any such change(s), and the level of severity of the disability on each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warrantedadjudicate the e claim for an initial rating in excess of 10 percent for service-connected cervical spine disability in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the higher rating claim) and all legal authority (to include consideration of whether staged rating of the disability is appropriate). 

7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


